Citation Nr: 1730694	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-37 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for asthma, claimed as secondary to asbestos and/or herbicide exposure.  

2.  Entitlement to service connection for a psychiatric disability, claimed as depression.  

3.  Entitlement to service connection for lung cancer.  

4.  Entitlement to service connection for a lymph node disability, claimed as lymph node infection.  

5.  Entitlement to a compensable initial rating for interstitial fibrosis.  

6.  Entitlement to an initial rating in excess of 30 percent for tension headaches.  

7.  Entitlement to a compensable rating of 10 percent for multiple noncompensable service-connected disabilities.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

9.  Entitlement to an effective date prior to September 16, 2013, for the award of service connection for tension headaches.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1967 to October 1968.  He also had periods of active duty for training and inactive duty training from November 1965 to March 1967 as a member of the Naval Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Indianapolis, Indiana.  

In a May 2016 Board action, the issues of service connection for asthma and for a psychiatric disability were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Also remanded by the Board were the issues of service connection for a bilateral hearing loss disorder and for tinnitus.  Service connection for these disabilities was granted in a February 2017 rating decision.  Because the appellant was awarded service connection for these disabilities, they are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

Next, the Veteran has asserted that he is unable to work secondary to his various service-connected disabilities.  Entitlement to total disability evaluation based on individual unemployability is an element of all increased rating claims where unemployability is asserted by the claimant or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the U.S. Court of Appeals for Veterans Claims (Court) holding in Rice, as well as the evidence of record, the Board has amended the issues on appeal to include entitlement to total disability evaluation based on individual unemployability as reflected above.  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Asthma did not manifest during service and was not caused by any disease, injury, or event during service, nor were symptoms of asthma chronic during service or continuous since service separation.

2.  Competent evidence has been presented of a depressive disorder secondary to service-connected disabilities.

3.  Competent evidence of a current diagnosis of lung cancer has not been presented.  

4.  Competent evidence of a current lymph node disorder has not been presented.  

5.  The Veteran's interstitial fibrosis results in forced vital capacity (FVC) of 94 percent predicted or more, and diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of 89 percent predicted or more.  

6.  The Veteran's tension headaches are characterized by frequently prostrating and prolonged episodes.  

7.  For the period on appeal, there is no legal entitlement to a 10 percent disability evaluation for multiple non-compensable service connected disabilities, as the Veteran is in receipt of a compensable rating.

8.  An informal claim for service connection for tension headaches was received on September 16, 2013; no prior claim for this disability is of record.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for asthma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

2.  The criteria for service connection for a psychiatric disability, claimed as depression, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).  

3.  The criteria for service connection for lung cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

4.  The criteria for service connection for a lymph node disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

5.  The criteria for a compensable initial rating for interstitial fibrosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6825 (2016).  

6.  The criteria for an initial rating of 50 percent and no higher for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).  

7.  There is no legal entitlement to a 10 percent disability evaluation for multiple non-compensable service connected disabilities for the period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.324 (2016).

8.  The criteria for an effective date earlier than September 13, 2017 for the award of service connection for tension headaches have not been met.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of July 2009 and August 2012 letters which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing the claims.  The initial VCAA notice letters were also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises in part from the Veteran's timely disagreement with the disability rating assigned following grants of service connection, no additional notice is required regarding this downstream element of a service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in March 2016.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

Most recently, additional medical evidence was submitted by the Veteran in July 2017.  As this evidence was submitted with a waiver of consideration by the agency of original jurisdiction, remand of this appeal for consideration of this evidence is not required.  See 38 C.F.R. § 20.1304.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Additionally, service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

Next, the Board notes that the Veteran has claimed service in or around Vietnam during his active duty period.  See 38 C.F.R. § 3.309(e).  Any veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  If the veteran was exposed to an herbicide agent during service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied; chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes colitis or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutaneous tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchitis, laryngitis or trachea) and soft tissue sarcomas, other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e).  While ischemic heart disease is noted to be a presumptive disorder under 38 C.F.R. § 3.309(e), this term does not include hypertension.  38 C.F.R. § 3.309(e), Note 3.  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation, or on any other recognized basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  Service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  66 Fed. Reg. 23166 (May 8, 2001).  

In the present case, the Veteran's service personnel records confirm service only in deep-water naval vessels offshore of Vietnam, without any indication of service in the inland waterways thereof.  The service records also do not reflect shore duty or any type of temporary duty which would have resulted in the Veteran's physical presence in Vietnam.  On his initial 2009 claim for VA compensation, the Veteran also denied any herbicide exposure.  Thus, herbicide exposure is not presumed in the present case.  

a. Asthma

The Veteran seeks service connection for asthma.  He asserts this disability is the result of asbestos exposure in service, and service connection is therefore warranted.  

The Board acknowledges that the Veteran's alleged in-service asbestos exposure is consistent with the type of work he was involved in during service. As such, exposure to asbestos during service is conceded.  The Board notes the Veteran has already been granted service connection for respiratory disorders resulting from asbestos exposure.  Specifically, service connection has been awarded for interstitial fibrosis and for obstructive sleep apnea as secondary to interstitial fibrosis.  

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, there is special guidance for developing such claims.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. I, Para. 3, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases;" and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 2, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos." 

VA must analyze the Veteran's claim of entitlement to service connection for asbestosis under these administrative protocols using the following criteria.  See Ennis v. Brown, 4 Vet.App. 523, 527 (1993); McGinty v. Brown, 4 Vet.App. 428, 432 (1993).  VA adjudication manuals note the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure also may have been direct or indirect, and the extent or duration of exposure is not a factor.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. I, Para. 3.  

VA manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers and others.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

The Manual further provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

The Veteran was without any noted abnormalities of the chest or lungs on reserve service entrance examination in November 1965.  In April 1966, he sought treatment for a cough and cold.  A chest X-ray was negative.  He was given medication.  A December 1967 chest X-ray was again negative for any abnormalities.  On examination for service separation in October 1968, the Veteran was without any noted abnormalities of the lungs or chest.  Thus, the Board must conclude that asthma was not diagnosed in service, and was not incurred as a chronic disorder therein.  While the Veteran was treated for symptoms of a cold, including a cough, in April 1966, a concurrent chest X-ray was negative for any respiratory disorder, and asthma was not diagnosed at that time.  Moreover, any such disability is considered to be acute and transitory, as the Veteran was without any noted abnormalities at service separation.  

The Board also finds the preponderance of the evidence to be against a finding that symptoms of asthma have been chronic since service.  Asthma was first diagnosed by a private physician in 2004, over 30 years after service separation.  This lengthy period without complaint or treatment is one piece of evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, by the Veteran's own admission during an August 2016 VA examination, he first began to notice shortness of breath in 2000, many years after service separation.  This evidence indicates that chronic respiratory symptoms have not been chronic or continuous since service separation.  

Finally, the preponderance of the evidence is against an etiological nexus between any disease, injury, or incident of service and a current diagnosis of asthma.  A VA medical opinion was obtained in February 2011.  Based on review of the claims file, the reviewing physician found no evidence within the medical literature of a link between occupational exposure to asbestos and the subsequent development of asthma.  Based on this finding, the examiner opined that it was less likely than not any current asthma was due to service, to include asbestos exposure.  

The Veteran was also afforded a VA respiratory examination in August 2016.  His claims file was reviewed in conjunction with this examination.  The Veteran reported a history of shortness of breath with initial onset in approximately 2000.  The examiner confirmed a current diagnosis of asthma.  After -reviewing the Veteran's claims file and a comprehensive review of the medical literature, the examiner opined that "no evidence could be found that indicated that asthma could be caused by asbestosis."  The examiner also found no evidence of a nexus between any disease, injury, or other incident of service, to include herbicide exposure therein.  The examiner also sought an advisory opinion from the Chief of Pulmonary Medicine at the VA medical center, who concurred with the examiner's finding.  Both reviewers found it less likely than not that any current asthma was causally or etiologically related to the service, including asbestosis and/or Agent Orange exposure therein.  In the absence of any competent evidence to the contrary, the Board must conclude that service connection for asthma is not warranted.  

In support of his claim, the Veteran submitted the February 2015 statement of M.R.S., M.D., a private physician.  Dr. S. reported that the Veteran underwent a lung biopsy in June 2010 which was negative for cancer but indicated reactive tissue.  The Veteran also had a history of recurrent bouts of bronchitis, and pulmonary function testing showed an "obstructive pattern."  Regarding the etiology of the Veteran's obstructive lung disease, Dr. S. opined that asbestos exposure was the most likely cause.  While the Board does not question the competency of Dr. S., this treatment summary does not reflect a current diagnosis of asthma, and does not address the etiology of the same.  The Board again notes that the Veteran has already been granted service connection for an obstructive lung disorder resulting from his asbestos exposure, interstitial fibrosis.  Generally, the evaluation of the same disability under varying diagnoses is prohibited.  38 C.F.R. § 4.14.  

The Veteran has also offered his own lay assertions that his current asthma is the result of service, to include asbestos or herbicide exposure therein.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, respiratory disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  The Veteran is also not reporting an expert opinion as told to him, and his lay contentions have not subsequently been confirmed by a competent expert.  

In conclusion, the Board finds the preponderance of the evidence is against the award of service connection for asthma on any basis, and service connection must therefore be denied.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

b. Psychiatric disability

The Veteran seeks service connection for a psychiatric disability, claimed as depression, alleging this disability was incurred in service.  After considering the totality of the record, the Board finds the evidence to be favorable to the claim, and service connection is therefore warranted for a depressive disorder.  

In support of his claim, the Veteran submitted the April 2016 report of H.H.G., Ph.D., a private psychologist.  Dr. G. interviewed the Veteran on that date and determined a current diagnosis of depressive disorder was warranted.  Regarding the etiology of this disability, Dr. G. opined that this disorder was the result of the Veteran's service-connected disabilities of tension headaches, tinnitus, bilateral hearing loss, interstitial fibrosis, and obstructive sleep apnea, and their related symptomatology.  Dr. G. found that the cumulative impairment resulting from these disabilities caused the Veteran mental anguish and a chronic depressed mood, as he was unable to participate in or enjoy most activities of daily living.  

In conclusion and in the absence of evidence to the contrary, the Board finds that the preponderance of the evidence suggests a current psychiatric disability, depressive disorder, resulting from service-connected disabilities, and service connection for depressive disorder is therefore warranted.  

c. Lung cancer

The Veteran asserts service connection for lung cancer is warranted based on in-service exposure to asbestos and/or herbicides.  After considering the totality of the record, the Board finds the preponderance of the evidence to be against the claim for service connection for lung cancer, and the claim must be denied.  

As noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich, 104 F. 3d at 1328.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during or immediately preceding the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  See McClain, 21 Vet. App. at 319.  

In the present case, the record does not reflect a current diagnosis of lung cancer, and no such diagnosis was rendered at any time during the pendency of this appeal.  The Board acknowledges that the Veteran has various respiratory disabilities, including interstitial fibrosis, obstructive sleep apnea, and asthma, diagnoses of which have been confirmed within the record.  A private physician completed a VA respiratory disability questionnaire in December 2012; however, that doctor did not diagnose or report lung cancer at that time.  On VA respiratory examination in August 2016, a diagnosis of lung cancer was again not diagnosed.  Likewise, on VA respiratory consultation in June 2015, the Veteran himself reported to a VA examiner that a prior biopsy of a lung nodule was negative for cancer.  Based on this review of the competent evidence of record, the Board finds that a current diagnosis of lung cancer has not been established at any time during the pendency of this appeal.  

As noted above, the Veteran submitted a February 2015 statement from M.R.S., M.D., a private physician.  Dr. S. reported that the Veteran underwent a lung biopsy in June 2010 which was negative for cancer, further indicating a current diagnosis of the claimed disability has not been established.  

The Veteran has himself alleged at times that a current diagnosis of lung cancer is warranted.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau, 492 F.3d at 1372.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id.  However, respiratory cancers are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  The Veteran is also not reporting an expert opinion as told to him, and his lay contentions have not subsequently been confirmed by a competent expert.  

In conclusion, the Board finds the preponderance of the evidence is against the award of service connection for lung cancer, and service connection must therefore be denied.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

d. Lymph node disability

The Veteran seeks service connection for a lymph node disability.  He asserts such a disability was incurred in service, or as the result of a disease or injury incurred therein.  After considering the totality of the record, the Board finds the preponderance of the evidence to be against the claim for service connection, and the claim must be denied.  

As noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich, 104 F. 3d at 1328.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during or immediately preceding the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  See McClain, 21 Vet. App. at 319.  

In the present case, the record does not reflect a current diagnosis of a lymph node disability, and no such diagnosis was rendered at any time during the pendency of this appeal.  While the Veteran has presented and VA has obtained all cited private and VA treatment records, these do not reflect a current diagnosis of the claimed disability.  On routine VA outpatient treatment in October 2009, the Veteran stated a biopsy of lymph nodes of the chest was performed by his private physician, but the results were negative.  He did not report any diagnosis at that time, and none was given by VA examiners.  He has not reported, and the record does not reflect, any other current disabilities of the lymph nodes.  In the absence of competent evidence of a current lymph node disability, service connection must be denied.  

The Veteran has himself alleged that a current diagnosis of a lymph node disability is warranted.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau, 492 F.3d at 1372.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id.  However, lymph node disabilities are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  The Veteran is also not reporting an expert opinion as told to him, and his lay contentions have not subsequently been confirmed by a competent expert.  

In conclusion, the Board finds the preponderance of the evidence is against the award of service connection for a lymph node disability, and service connection must therefore be denied.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III.  Increased rating

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Fenderson v. West, 12 Vet. App. 119 (1998); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

a. Interstitial fibrosis

The Veteran seeks entitlement to a higher initial rating for his service-connected interstitial fibrosis, which has been evaluated as noncompensable from September 16, 2013, the effective date of the award of service connection.  

Interstitial fibrosis is rated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6825, which utilizes the General Rating Formula for Interstitial Lung Disease.  Accordingly, a 10 percent evaluation is warranted for forced vital capacity (FVC) between 75 and 80 percent predicted, or; diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of 66 to 80 percent predicted.  A 30 percent evaluation is warranted for FVC of 64 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted.  A 60 percent evaluation is warranted for FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent evaluation is warranted for FVC less than 50 percent predicted, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6825 (2016).  In every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a noncompensable evaluation.  38 C.F.R. § 4.31.  

For rating purposes, post-bronchodilator findings are the standard in pulmonary assessment.  61 Fed. Reg. 46,723 (1996) (VA assesses pulmonary function after bronchodilation).  Post-bronchodilator studies are required, and will be used for rating purposes, unless the post-bronchodilator results were poorer than the pre-bronchodilator results, or when the examiner determines that post-bronchodilator results should not be used and states why.  38 C.F.R. §§ 4.96(d)(4), (5).  

In addition, "[w]hen there is a disparity between the results of different PFTs . . . so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability."  38 C.F.R. § 4.96(6).  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a compensable initial rating for interstitial fibrosis.  The Board has reviewed and considered private and VA treatment records, and multiple VA examinations, the most recent of which was conducted in August 2016.  The November 2010 pulmonary function test showed an FVC of 108 percent predicted, and DLCO of 94 percent.  Private pulmonary function testing conducted in November 2011 demonstrated FVC of 94 percent.  The private examiner characterized the Veteran's respiratory disability as a mild obstructive defect, with possible obstructive sleep apnea.  An August 2013 VA pulmonary function test showed an FVC of 97 percent predicted, and DLCO of 89 percent.  

Another VA respiratory examination was afforded the Veteran in August 2016.  The August 2016 VA examiner did not repeat pulmonary function test; rather, the examiner reviewed the 2013 testing results and determined these results reflected the Veteran's current pulmonary functioning.  Thus, none of these results establish a FVC between 75 and 80 percent predicted or a DLCO(SB) of 66 to 80 percent predicted, as would warrant a compensable initial rating of 10 percent.  The August 2016 examiner also noted that the Veteran's interstitial fibrosis did not require the use of oral or parenteral corticosteroid medications.  In the absence of such findings, a compensable initial rating must be denied.  See 38 C.F.R. § 4.31.  Additionally, because the record does not reflect any period of increased impairment resulting from the interstitial fibrosis, a staged rating is not warranted at this time.  Entitlement to an extraschedular rating will be considered below.  


b. Headaches

The Veteran seeks an initial rating in excess of 30 percent for tension headaches.  He contends this disability has resulted in a degree of impairment more severe than is reflected by the staged ratings assigned, and an increased rating is warranted.  A 30 percent initial rating has been assigned for this disability, effective September 16, 2013.  

The Veteran's tension headaches are evaluated under Diagnostic Code (DC) 8100, for migraine headaches.  Under DC 8100, a 10 percent rating is assigned for headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is assigned for headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for headaches when a veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  In every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a noncompensable evaluation.  38 C.F.R. § 4.31.  

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes DC 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, according to Webster's New World Dictionary of American English, 3rd Col. Ed. (1986) "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994) in which "prostration" is defined as "extreme exhaustion or powerlessness."  

In the present case, the Board finds that an initial rating of 50 percent for tension headaches is warranted.  In considering this issue, the Board has reviewed the private and VA outpatient treatment records, as well as a VA headaches disability benefits questionnaire completed by a physician in March 2016.  According to these records, the Veteran experienced headache pain occasionally accompanied by nausea and sensitivity to light and sound.  The March 2016 examiner stated these attacks were both very frequently prostrating, and prolonged.  The Veteran has likewise confirmed the severity of his headache symptoms.  Thus, in light of 38 C.F.R. §§ 4.3 and 4.7, an initial rating of 50 percent is assigned for the Veteran's tension headaches.  A 50 percent evaluation represents the maximum schedular rating for headaches.  Entitlement to an extraschedular rating will be considered below.  

c. Compensable rating for multiple noncompensable
service-connected disabilities

The Veteran seeks a compensable rating for multiple noncompensable service-connected disabilities.  38 C.F.R. § 3.324 states that whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, the RO is authorized to apply a 10 percent rating even though none of the disabilities may be of compensable degree.  In the present case, this claim must be denied as moot.  

The provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of non-compensable service connected disabilities.  As such, once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).  In the present case, the Veteran was awarded service connection for a bilateral hearing loss disorder and tinnitus in a February 2017 rating decision.  These awards were made effective May 20, 2009, and a compensable rating of 10 percent was awarded for tinnitus.  May 20, 2009, represents the earlier effective date for the award of service connection for any disability.  Therefore, the Veteran's claim for compensation under 38 C.F.R. § 3.324 is rendered moot for the period on appeal.  Accordingly, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  


d. Extraschedular consideration

The Board has also considered whether the rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further. 

In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the assigned schedular ratings for the disabilities on appeal for the entire rating period.  Throughout the rating period, symptoms of the respiratory and neurological disabilities at issue, to include shortness of breath, headaches pain, and photophobia, have been contemplated by the schedular criteria.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the objective clinical findings are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  As such, the Board finds that the schedular rating criteria are adequate to rate the service-connected tension headaches and interstitial fibrosis; therefore, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted for the service-connected disabilities.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 38 C.F.R. § 4.124a.  

Finally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  In the present case, the Veteran is in fact currently retired and has not presented evidence that his service connection disabilities, individually or cumulatively, result in impairment which is exceptional and not captured by schedular evaluations.  Thus, further consideration of such an award is not required.  

IV.  Earlier effective date

The Veteran contests the effective date of September 16, 2013, for the award of service connection for tension headaches.  Under the applicable criteria, the effective date of an award of disability compensation based on an initial claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014).  The implementing regulation provides that the effective date of an award of disability compensation is the day following separation from active service, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of claim or the date that entitlement to service connection arose.  38 C.F.R. § 3.400(b)(2) (2016).  

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  The date of receipt of the claim, or "date of the claim," means the date of the application based upon which benefits are awarded, not the original claim for service connection.  See Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  

VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.  

In the present case, the RO based the September 16, 2013 effective date for the award of service connection for tension headaches on the receipt on that date of an informal claim for the same.  Upon review of the totality of the record, the Board finds no communication from the Veteran, his representative, or a third party received prior to September 16, 2013, which could reasonably be construed as a formal or informal claim for service connection for tension headaches.  See Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007) ("a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability").  In his assertions to the Board, the Veteran has only asserted that an earlier effective date is warranted, but has not pointed to any prior claim or communication to support such an assertion.  

As there remain no formal or informal unadjudicated claims provided or received prior to September 16, 2013, it is considered the date of the claim of entitlement to service connection for tension headaches.  As the preponderance of the evidence is against an effective date prior to September 16, 2013, for the award of this benefit, the benefit-of-the-doubt does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for asthma is denied.  

Service connection for depressive disorder is granted.  

Service connection for lung cancer is denied.  

Service connection for a lymph node disability is denied.  

A compensable initial rating for interstitial fibrosis is denied.  

A 50 percent initial rating for tension headaches is granted.  

A 10 percent disability evaluation for multiple non-compensable service connected disabilities is denied.  

An effective date prior to September 16, 2013 for the award of service connection for tension headaches is denied.  


REMAND

The Veteran has asserted that he is unable to work secondary to his service-connected disabilities.  Such an assertion amounts to an informal claim for a TDIU.  VA regulations allow for the assignment of a total disability rating based on individual unemployability (TDIU) when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  

In light of the Board's awards herein, to include service connection for depressive disorder and an increased rating for tension headaches, remand of the pending TDIU claim is warranted.  Upon assignment of an effective date and initial rating for service connection for depressive disorder and an increased rating for tension headaches, the TDIU claim must be reconsidered by the agency of original jurisdiction (AOJ).  

Accordingly, the case is REMANDED for the following action:

Once a disability rating and effective date are established for the grant of service connection for depressive disorder and the increased rating for tension headaches, readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


